Citation Nr: 1745419	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2017; and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These issues were previously before the Board in December 2016.  At that time, the Board remanded the claims for additional development and consideration.

In a February 2017 rating decision, the RO increased the rating for PTSD from 30 to 50 percent effective February 3, 2017.


FINDING OF FACT

In a March 2017 written statement, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In response to the February 2017 rating decision granting the increase for PTSD, and prior to the promulgation of a decision by the Board, in a March 2017 written statement the Veteran stated "I would like to withdraw my appeal."  He stated that he was "happy with my rating increase for my PTSD rating that went from 30% to 50% as of February 3, 2017.  I understand why I will not receive retroactive pay from that day back and am satisfied with your decision."

Given this express statement, with a clear understanding of the action, the Board finds that the statement constitutes a proper withdrawal of the entire appeal as TDIU is part and parcel of the PTSD claim.  Thus, there remain no allegations of errors of fact or law on these issues for appellate consideration.  The Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


